Order, Supreme Court, New York County (Eugene Nardelli, J.) entered January 29, 1992, which inter alia, granted respondent’s cross-motion to dismiss this proceeding seeking declaratory judgment and to compel arbitration, unanimously affirmed, without costs.
The lease in question unambiguously provides for arbitration of the instant dispute concerning the valuation of land. We will not interfere with the arbitrator’s broad authority to resolve the dispute (see, Matter of 166 Mamaroneck Ave. Corp. v 151 E. Post Rd. Corp., 78 NY2d 88). Moreover, the arbitrators here are uniquely qualified professionals highly competent in the area of land valuation.
We decline the invitation to address the issue of prejudgment interest. The issue is premature. Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.